

Exhibit 10.92


RIGHT OF FIRST REFUSAL AGREEMENT


This Right of First Refusal (“ROFR”) is entered into between UFA Renewable
Energy Fund I, LLC (“UFAREF”) and Hoku Solar, Inc. (“Hoku”) as of December 19,
2008.  In consideration for providing the tax equity (subject to UFAREF final
investment committee approval) for the Hawaii Department of Transportation solar
project, Hoku grants a right of first refusal to UFAREF on its future solar
projects to be installed during calendar years 2009 and 2010.


In regard to the right of first refusal, Hoku will provide investment packages
exclusively to UFAREF prior to offering them to other potential investors, and
UFAREF will have a period of 21 days (the “Offer Period”) to determine whether
it wishes to pursue such investment.     Should Hoku materially alter the
investment opportunity, Hoku shall re-submit the offer to UFAREF (and UFAREF
will review within the Offer Period).


UFAREF agrees that:
1)  
in responding to any proposed investment package, and for Hoku to be bound by
any UFAREF offer to provide financing, UFAREF will need to provide competitive,
market-rate investment terms that can be verified as such by Hoku’s chosen
nationally-recognized law or accounting firm; and

2)  
it will respond in writing with its determination of whether to pursue any
proposed investment within the Offer Period, subject to having received all
information reasonably necessary to make an initial investment decision.  Such
response does not convey UFAREF investment committee approval, but only the
intent to diligently pursue obtaining such approval.



Failure of UFAREF to (A) respond in writing that it intends to pursue the
proposed investment within the Offer Period; or (B) obtain investment committee
approval within an additional thirty (30) days after its acceptance of the
proposed investment, shall be deemed a waiver of its ROFR as to that investment
opportunity (but not future investment opportunities).


Should UFAREF not comply with the above terms, Hoku may terminate this ROFR on
30 days’ written notice to UFAREF (unless UFAREF cures within that time).


UFA Renewable Energy Fund I, LLC
  Hoku Solar, Inc.          
By:
/s/ Chris Hasle
     
Name:
Chris Hasle
 
By:
/s/ Scott Paul
Title:
Senior Vice President
 
Name:
Scott Paul
     
Title:
Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 
